UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

SHIRLETTA SALES,

Plaintiff,
Case No. 3:18-cv-00158
* JUDGE WALTER H. RICE
| SUPPLY COMPANY, et al., : MAGISTRATE JUDGE NEWMAN
Defendants. :

AGREED PROTECTIVE ORDER

UPON agreement of the Parties and for good cause shown, this Court ORDERS as follows:

WHEREAS, documents and information have and may be sought, produced, or exhibited
by and among the parties to the above-referenced action, as well as by non-parties, which relate to
alleged trade secrets and confidential information, including but not limited to research,
development, technology, business plans, customer lists, customer information, pricing
information, employee information, or other proprietary information belonging to Plaintiff,
Defendants, and/or non-parties;

THEREFORE, this Agreed Protective Order is necessary to protect such alleged trade
secrets and confidential information and such protection shall be had according to the following
terms:

1. Any information or document submitted and/or produced, either voluntarily or
pursuant to any subsequent order or subpoena in this action, which is asserted by any of the parties,

or by the producing entity, to contain or constitute a trade secret or other confidential or proprietary

l

1677334v1
70577.17313
information, shall be so designated by said party or producing entity in writing. Information or
documents so designated shall be clearly and prominently marked on their face with the legend:
“CONFIDENTIAL,” as outlined in Paragraph 2 below. Reasonable attempts shall be made by the
parties to avoid affecting the readability of the document by the placement of the
“CONFIDENTIAL” designation. All transcripts of oral testimony, and any exhibits referenced
during such testimony, as well as the oral testimony itself, shall be deemed to be designated as
“CONFIDENTIAL” for a period of twenty (20) days from receipt. Any person or entity may,
within twenty (20) days of the receipt of a transcript of oral testimony designate the testimony or
any exhibits referenced therein as “CONFIDENTIAL” or by so notifying the other parties of such
designation in writing. Only those portions of the transcript of oral testimony shall be designated
as “CONFIDENTIAL” by reference to pages and/or line numbers that are “CONFIDENTIAL.”
Any document or information marked as “CONFIDENTIAL” shall be used exclusively and solely
for purposes of this litigation and for no other purpose whatsoever.

2. The producing party or entity shall designate as “CONFIDENTIAL” information
which the party believes in good faith pertains to its business, its employees, customers, or
directors, and is not generally known or available to outside parties, and would not be revealed to
third parties. These designations shall be made at the time that the information is produced to the
other party or within twenty (20) days thereafter. Any documents already produced by the parties
to this case can be marked “CONFIDENTIAL,” by notifying the other party, for thirty (30) days
following the date of this Order.

3. In the absence of prior written permission from the individual or entity asserting
confidential treatment or an order by the Court, any confidential documents or information

1677334v1
70577.17313
ee we IIE LUG Th. OAT EL CCU. UU db Mme eK

submitted or produced in accordance with the provision of paragraph 1, above, that are marked
“CONFIDENTIAL” shall not be disclosed to any person other than: (i) the parties and their
attorneys representing them in the above-captioned action, including any necessary support
personnel assisting such attorneys, (ii) qualified persons taking testimony involving such
documents or information and necessary stenographic and clerical personnel; (iii) technical experts
or other expert witnesses and their staff who are employed for purposes of this litigation, (iv) the
Court and any personnel of the Court, including members of any jury impaneled to hear this case,
(v) lay witnesses, provided that the party intending to question such lay witness gives five (5) days
prior notice of such examination to the producing or submitting party so that such party may have
an opportunity to seek a protective order if necessary, and (vi) the producing or submitting party
during its deposition or testimony.

4, Confidential information submitted in accordance with the provisions of paragraph
1, above, shall not be made available to any person designated in paragraph 3(iii) or (v) unless
such person shall have first read this order, agreed to be bound by the terms thereof as set forth in
the attached Exhibit A, agreed not to reveal such confidential information to anyone other than
persons designated in paragraph 3, above, and agreed to utilize such confidential information
solely for the purpose of this litigation. In any event, Counsel of record for each party shall
maintain control of the master copy of any document produced under the “CONFIDENTIAL” and
shall not allow persons designated in Paragraph 3(v) to maintain copies of these documents.

5. If the Court orders, or if the parties agree, that access to, or the dissemination of,

information submitted or marked as “CONFIDENTIAL” shall be made to persons not included in

1677334vI
70577.17313
secee ee Ae! 42 EM em IL tH. Loe

paragraph 3, above, all such persons shall be subject to the terms and conditions of this Agreed
Protective Order with respect to any such confidential information.

6. Any confidential information submitted to the Court in connection with a motion,
trial, or other proceeding within the purview of this lawsuit shall be submitted as set forth in
paragraph 1, above, under seal and shall be maintained by the Clerk of Courts under seal until
otherwise ordered by the Court or agreed upon by the parties in writing. The party seeking to file
the material under seal shall seek leave of court to do so and specify the underlying basis for the
confidentiality designation. Only the Court, counsel of record for the respective parties, as well as
the parties, shall have access to such confidential information.

7. The parties and their attorneys agree that any document or information submitted
as “CONFIDENTIAL” pursuant to paragraph 1, above, is to be treated as such until the parties
agree otherwise in writing or until the Court otherwise orders. If a party objects to the designation
by another party of documents or information as “CONFIDENTIAL” such objecting party shall
have twenty (20) days from receipt of such designation to contact the producing party to negotiate
or reject the designation. If the parties cannot agree on the designation, the objecting party shall
have ten (10) days to file an appropriate request for the Court to rule that the disputed information
or documents should not be subject to the protection of this Order.

8. The parties and their attorneys shall take all necessary and proper steps to preserve
the confidentiality of, and to protect the rights of the individual or entity asserting confidential
treatment with respect to any confidential information designated by said individual or entity in

accordance with paragraph | above.

1677334vI
70577.17313
me

9, All persons having knowledge of, access to, or possession of any confidential
information as a result of this litigation shall refrain from disclosing any portion of such
information to any other person or entity except as otherwise permitted by this Agreed Protective
Order, by this Court, or by the parties in writing.

10. ‘If confidential information submitted or produced in accordance with paragraph 1,
above, is disclosed to any person other than in the manner authorized by this Agreed Protective
Order, the party responsible for the disclosure must immediately bring all pertinent facts relating
to such disclosure to the attention of the party asserting confidential treatment and, without
prejudice to other rights and remedies of the party asserting confidential treatment, make every
effort to prevent further disclosure by the responsible party or by the person who was the recipient
of such information.

Il. The Court shall have power to modify this Order at the request of any party and
upon a showing of good cause. The Court shall also have the power to enforce this Order in
conformity with the Ohio Rules of Civil Procedure and/or other applicable law.

12. Within sixty (60) days after termination of this lawsuit, the parties shall assemble
and return to the party asserting confidential treatment all items containing confidential
information submitted or produced in accordance with paragraph |, above. At the option of the
party asserting confidential treatment, the parties may agree to destroy all items containing
confidential information submitted or produced in accordance with paragraph 1, above. If either
party elects to have its confidential information destroyed rather than returned, the other party shall
send written verification that the documents have in fact been destroyed. All copies containing
notes or other attorneys’ work product shall be destroyed. In addition, all summaries, extracts, or

1677334v1
70577.17313
compilations taken from such confidential information shall be destroyed. This section shall apply
only to the parties to this litigation but shall not apply to counsel of record, who shall be entitled
to maintain their own files for their own purposes not inconsistent with the provisions of this
Agreed Protective Order.

13. This Agreed Protective Order shall remain binding after the conclusion of this
litigation unless otherwise ordered by the Court, and the Court shall retain jurisdiction over all
parties bound hereby for the purposes of this Agreed Protective Order.

14. Neither this Agreed Protective Order nor the designation of any item as confidential
information shall be deemed to preclude any party from seeking, on an appropriate showing lesser
or greater protection with respect to the confidentiality of any document, written discovery
response, or testimony.

I5. Neither this Agreed Protective Order nor the designation of any item as
“CONFIDENTIAL” shall be construed as an admission that such material, or any testimony,
would be admissible in evidence in this litigation.

16. Nothing in this Agreed Protective Order, including any action taken pursuant to its
terms or inaction with respect to any designation, shall be construed as an admission that
information or documents designated as “CONFIDENTIAL” is in fact confidential as to any party
in this action or that such information is not available from another source.

17. Nothing in this Agreed Protective Order shall preclude any party from using its own
confidential information in any manner it chooses.

18. It is the spirit and intent of this document to maintain confidentiality of information.

Its intent is not to inhibit the parties from pursuing and presenting their case on the merits in this

1677334v1
7057717313
litigation and in the event of a dispute about its interpretation, the interpretation shall be made with
this spirit and intent considered. The Court shall have jurisdiction to adjudicate any disputes
regarding interpretation of this Order.

Entered this l{rh day of June 2019.

LD ry

Walter H. Rice, Judge

AGREED:

s/ Shirletta Sales (per e-mail authorization 6/7/19)
Shirletta Sales (pro se)

459 Terri Court

Beavercreek, OH 45430

Plaintiff

/s/ Jamie A. LaPlante

W. Irl Reasoner, Trial Attorney (0025798)
ireasonera@baileycav.com

614.221.3155

Jamie A. LaPlante (0082184)
jlaplante@baileycav.com
614.229-3249

Jolene S. Griffith (0084940)
jgriffith®baileycay.com
614.229.3303

BAILEY CAVALIERI LLC

10 West Broad Street, Suite 2100
Columbus, Ohio 43215

Fax: 614.221.0479

 

   

   

Attorneys for Defendants

1677334v1
70577.17313
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (DAYTON)

SHIRLETTA SALES,

Plaintiff,
Case No. 3:18-cv-00158
© JUDGE WALTER H. RICE
] SUPPLY COMPANY, et al., MAGISTRATE JUDGE NEWMAN
Defendants. :

EXHIBIT A ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Agreed Protective Order in
the above-captioned action and attached hereto, understands the terms thereof, and agrees to be
bound by its terms. The undersigned submits to the jurisdiction of the Court of Common Pleas of
Franklin County, Ohio, in matters relating to the Agreed Protective Order and understands that the
terms of the Agreed Protective Order obligate him/her to use confidential information in
accordance with the Agreed Protective Order solely for the purposes of the above-captioned action,
and not to disclose any such confidential information or any information derived therefrom to any
other person, firm or concern. The undersigned acknowledges that violation of the Agreed
Protective Order may result in penalties for contempt of court.

Name:
Job Title:
Employer:

 

 

 

Business Address:
Date:

 

 

Signature:

 

1677334v1
70577.17313
